Citation Nr: 1731397	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  16-11 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for acid reflux.

2.  Entitlement to service connection for ulcers.

3.  Entitlement to service connection for sleep apnea (also claimed as sleeping disorder).

4.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1962 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Board has reviewed the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.


FINDINGS OF FACT

A VA Form 27-0820a, Report of First Notice of Death, has been associated with the Veteran's claims file and indicated that the Veteran died on June [REDACTED], 2017, prior to the Board's decision on his appeal.


CONCLUSION OF LAW

The Board has no jurisdiction over the appeal.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 2017, and during the pendency of this appeal, the RO was notified that the Veteran died on June [REDACTED], 2017.  The Veteran died while his appeal was still pending before the Board; therefore, it must be dismissed as moot due to lack of jurisdiction.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016); Smith v. Brown, 10 Vet. App. 330, 334, 336 (1997) (dismissing for lack of jurisdiction an appeal rendered moot by the appellant's death while on appeal to the Board).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such a request must be filed no later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010 (a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010 (b) (2016).


ORDER

The appeal is dismissed.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


